 



         

Exhibit 10(i)
SUMMARY DESCRIPTION OF ANNUAL INCENTIVE BONUS PLAN
The Company is committed to attracting quality employees by offering competitive
compensation programs. Accordingly, the Company has an annual incentive bonus
program that covers all full-time employees of the Company and its subsidiaries,
including the executive officers. At the beginning of each fiscal year, with
recommendations from management, the Compensation Committee of the Board of
Directors approves a specific consolidated net earnings target and an incentive
bonus opportunity for each executive officer, generally expressed as a
percentage of such officer’s base salary. The incentive bonus that can be earned
by executive officers is contingent on the Company achieving consolidated net
earnings, and is derived by a formula tied to the level of attainment of the
consolidated net earnings target, or in the case of those executive officers who
are presidents of operating segments, tied partially to the level of attainment
of the consolidated net earnings target and partially to the level of attainment
of a net earnings target for the operating segment. All executive officers
receive any earned incentive bonuses in two installments, payable six months
apart. To qualify to receive an incentive bonus installment, a plan participant,
must be actively employed by the Company at the time of such payment. The
Company retains discretion to terminate or amend the plan at any time.

 